DETAILED ACTION
The communication dated 11/3/2020 has been entered and fully considered.
Claim 4 has been amended. Claims 1-3 and 5-6 have been cancelled. Claim 4 remains pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 4 is allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Imanari et al. (US 7,169,338 B2), hereinafter IMANARI. IMANARI teaches forming a foam parison by extruding, a melt-kneaded resin obtained by melt-kneading and a foam molding resin. IMANARI also teaches a foam molding resin with low-density polyethylene and high-density polyethylene. However, IMANARI fails to teach, suggest or disclose a foam molding resin having a melt tension of 192.5 mN and a shear viscosity of 368 Pa s. These characteristics have not been taught and there is no motivation to have a foaming molding resin that contains low-density polyethylene and high-density polyethylene in a mass ration of 7:3 that produces a melt tension of 192.5 mN and a shear viscosity of 368 Pa s. These specific values of melt tension and shear viscosity overcomes basic routine optimization. The applicants have done so for the benefit of providing a foam molding resin containing LDPE capable of enhancing foaming magnification, as stated in the instant specification [0008].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE MONTIEL whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M./Examiner, Art Unit 1748             

                                                                                                                                                                                           /JACOB T MINSKEY/Primary Examiner, Art Unit 1748